 Case 2:19-cv-12684-GAD-MJH ECF No. 1 filed 09/12/19           PageID.1    Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

 DIMARIAN MOORE on Behalf of
 Herself and on Behalf of All Others               Case No. ____________
 Similarly Situated
                                                   COLLECTIVE ACTION
       Plaintiff(s),                               JURY TRIAL DEMANDED

 V.

 MAJED DABISH, MNM EIGHT
 MILE INC., MD
 ENTERTAINMENT, LLC

       Defendants.

             ORIGINAL COLLECTIVE ACTION COMPLAINT

                              I.    SUMMARY

      1.     Defendants Majed Dabish, MD Entertainment, LLC and MNM Eight
Mile Inc., who jointly own and operate Club Truth Detroit, (hereafter “Defendants”)
required and/or permitted DiMarian Moore and others similarly situated (hereafter
“Plaintiff” or “Plaintiffs”) to work as exotic dancers at their adult entertainment club
but refused to compensate them at the applicable minimum wage. In fact, Defendants
refused to compensate them whatsoever for any hours worked. Plaintiffs’ only
compensation was in the form of tips from club patrons, and even those were partly
confiscated by the club.
      2.     Defendants also violated the FLSA by failing to pay time and a half to
their employees when they worked more than 40 hours a week.




                                           1
